DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "Claim 1".  There is insufficient antecedent basis for this limitation in the claim, as Claim 1 is a cancelled claim. Applicant should amend the claim such that the claim recites all desired limitations without reference to the cancelled claim. Claims 6-9 are rejected for their dependence on Claim 1, and for further depending on said cancelled claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 1998011018A1 referred to herein as 'WO '018', in view of CN 101332993A, referred to herein as 'CN '993'.
	Regarding Claim 5, WO ‘018 discloses a system for refining metallurgical-grade silicon using an oxidation process (Summary of the Invention) in a furnace (Description of the Preferred Embodiments). This reads on Claim 5, in which a method for producing a high-purity industrial silicon is disclosed, and further reads on Claim 5, in which the preparation of molten silicon in a submerged arc furnace is disclosed. Further, the prior art discloses measuring the temperature of the silicon in a ladle and beginning refining when the temperature is between 1400 °C and 1800 °C (Description of the Preferred Embodiments). This reads on Claim 5, in which slowly pouring the molten silicon into a refining ladle, and keeping the molten silicon in the refining ladle is disclosed, and overlaps with and makes obvious “at a temperature of 1700-1900 °C”. Further, the prior art discloses the addition of a flux, also known as a slagging agent, into the molten silicon in the ladle (ibid). This reads on Claim 1, in which adding a slag-forming agent into the molten silicon in the refining ladle is disclosed. Further, the prior art discloses that the refined silicon is poured from the ladle and allowed to solidify into an ingot. This reads on Claim 5, in which naturally cooling the slag molten silicon obtained, solidifying and separating to obtain a high-purity industrial silicon. Further, the prior art discloses injecting an inert gas into the ladle (Description of Preferred Embodiments); additionally, the art cites that air may be used as an injected gas and that it is preferably introduced by plugs at the bottom of the refining vessel (ibid). Air contains both argon and oxygen, and as such this reads on Claim 5, in which introducing oxygen and argon into the refining ladle is disclosed, and in which introducing oxygen and argon into the refining ladle from its bottom is disclosed.
Further regarding Claim 5, while the prior art is silent regarding cooling the molten silicon to ambient temperatures, absent evidence to the contrary, one of ordinary skill in the art would find it obvious to cool the silicon to ambient temperatures so that it may be efficiently stored and sold.
Further regarding Claim 5, while WO ‘018 is silent regarding the pressure of the steps in the inventive process, the reference does not disclose changing the pressure from atmospheric, and as such one of ordinary skill in the art would find it obvious to operate all steps of the process at atmospheric pressure, or 1 atm, to reduce the operating costs of pressure changing units such as pumps. 
Further regarding Claim 5, while WO ‘018 does disclose the heating of silicon before a refining step and discloses the use of molten silicon as seen above, it does not disclose that the resulting molten silicon has a temperature not lower than 2200 °C.
CN ‘993 discloses a method for producing high-purity silicon by high-temperature separation (Description). This and WO ‘018 share in the same field of endeavor, pertaining to the production of high purity silicon by metallurgical slag refining. Further, CN ‘993 discloses that the molten silicon precursor to the process must not be less than 2000 °C (Claim 1). Further, CN ‘993 discloses that, because of its inventive process’s high-temperature operation, the amount of refinery coking is greatly reduced (Summary of the Invention).
Given this, one of ordinary skill in the art would find it obvious to combine the process disclosed by WO ‘018 with the high-temperature heating of the molten silicon disclosed by CN ‘993 in order to advantageously decrease refinery coking, provide the melted silicon required by WO ‘018, and further increase the purity of the produced high-purity silicon ingots.
Regarding Claim 7, the prior art makes obvious the limitations of Claim 1 as shown above. Further, while the prior art does not disclose a preferred ratio for the slagging agent (or flux) to the molten silicon, one of ordinary skill in the art would find it obvious to determine the amount of silicon that would achieve the desired silicon purity.
Regarding Claim 8, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, while the prior art is silent regarding the duration of adding oxygen and argon into the ladle, WO ‘018 does disclose that the injection of such gases may be used as an oxidization agent and a cooling agent (Description of the Preferred Embodiments). As such, one of ordinary skill in the art would find it obvious to determine the ideal amount of time for adding such gases as to achieve the desired oxidization and cooling effects for the molten silicon.
Regarding Claim 9, the prior art discloses the limitations of Claim 1 as shown above.  Further, WO ‘018 discloses that preferably, a porous plug is affixed to the bottom of the ladle and connected to pumps and sources of gas (Description of the Preferred Embodiments).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 1998011018A1 referred to herein as 'WO '018' in view of CN 101332993A, referred to herein as 'CN '993', and further in view of WO 20100556615A1, referred to herein as ‘WO ‘615’.
Regarding Claim 6, the prior art discloses the limitations of Claim 1 as shown above.  Further, while WO’018 in light of CN ‘993 discloses the use of slagging agents (also called fluxes), the prior art only discloses the use of silicon dioxide (SiO2) and does not disclose the use of calcium-based agents such as CaCl2 or CaCO3.
WO ‘615 discloses high-purity silicon produced by reusing silicon waste generated from the production process of silicon wafers (Description). This and the previous prior art share in the same field of endeavor, pertaining to the production of high purity silicon by metallurgical slag refining. Further, WO ‘615 discloses the use of slagging agents based on C or Ca (Claim 8) and identifies examples of the Ca-based material to include calcium oxide, calcium chloride, and calcium carbonate (first embodiment). Further, WO ‘615 discloses that such reduction agents are used to treat impurity gases produced in the inventive process (ibid)
Given this, one of ordinary skill in the art would find it obvious to combine the method for producing high-purity silicon as disclosed by WO ‘018 in light of CN ‘993 with the addition of the use of the slagging agents as disclosed by WO ‘615 in order to target a wider range of impurities in the silicon precursor and treat impurity gases in order to produce a higher purity silicon ingot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736